DETAILED ACTION
	This office action is in response to the amendment filed on 8/12/2021 in which claims 1-6 are pending wherein claims 3-5 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 
Youn shows in fig. 1, 2, 6, and 8 the serving gateway and the MME as being different from each other. 
The limitations of the claims being performed by multiple entities does not overcome the prior art because an obvious variation of the claimed limitations are performed in the prior art. 
Communication between devices is well known and Youn shows in fig. 6 connections between the S-GW and the MME as separate devices and different paths can be made from the network to the user equipment. 
Babu describes [0083] The MME can be a standalone element or integrated with other EPC elements, including the SGW.
The combination of Youn and Babu means the operations that are performed by the MME can also be performed by the S-GW because they can be integrated into one device meaning the capabilities of the MME are also the same as the S-GW making them interchangeable in this case for operations performed by the MME. 
Therefore the rejection to the claims is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US20170064544A1) in view of Hammer et al. (US20160323178A1) and Babu et al. (US20110047256A1).
As to claims 1 and 6, Youn teaches an apparatus comprising: (Fig. 13 [0191] network node including a controller and a transceiver)
a determination unit configured to determine at least one of whether a user apparatus is a Lawful Interception target and whether the user apparatus is a roaming user; and  (Fig 9 step 4 [0143]-[0149] the MME determines if the UE is a Lawful interception target and if the user is roaming)
the mobile management apparatus being different from the serving gateway
(fig. 1, 2, 6, and 8 show the serving gateway and the MME as being different from each other)
But does not specifically teach:

a transmission unit configured to, at least one of in the case where the user apparatus is a Lawful Interception target and in the case where the user apparatus is a roaming user, transmit to a mobile management apparatus switch information indicating to the user apparatus that the user apparatus should transmit and receive a packet to and from an IMS apparatus without encryption. 
However Youn Fig. 9 step 6 [0151] describes the MME transmits the information (PDN connection response for the PDN connection request for IMS service [0143]) indicating to the UE that the UE should not use encryption for the IMS connection. Fig. 1 shows the connection from the MME to the UE is through an eNodeB. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the MME would transmit the information to the eNodeB (mobile management apparatus) that would then indicate to the UE to not use encryption. 
But Youn does not specifically teach:
in response to using S8HR (S8 Home Routed) as a roaming method; 
However Hammer teaches in response to using S8HR (S8 Home Routed) as a roaming method; ([0030] describes in the S8 Home Routing environment, all VoLTE calls appear as just another encrypted over-the-top application. In some jurisdictions, this violates local regulations. [0031] The inspection system and method includes modifying signals to force a target subscriber into one of two modes that can be used for lawful intercept. [0034] 3. Media must be unencrypted)
The combination of Youn in view of Hammer means determining if a UE is roaming using S8HR and is a target for lawful interception and forcing the UE into a mode that can be used for lawful interception.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Youn with the methods of Hammer in order to prevent violations of local regulations and provide a mode of operation that is useful for lawful interception.
But Youn in view of Hammer does not specifically teach:
 a serving gateway the comprises a transmission unit; and wherein the transmission unit transmits 
However Babu teaches a serving gateway the comprises a transmission unit; and wherein the transmission unit transmits ([0083] The MME resides in the EPC control plane and manages session states, authentication, paging, mobility with 3GPP 2G/3G nodes, roaming, and other bearer management functions. The MME can be a standalone element or integrated with other EPC elements, including the SGW, This integration is the key to mobility and session management interworking between 2G/3G and 4G mobile networks. )
The combination of Youn in view of Hammer with Babu would mean the SGW would be performing the methods of the prior art that are for the MME and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the MME of Youn in view of Hammer with the SGW/MME integration of Babu in order to having interworking mobility and session between mobile networks.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view Hammer and Babu as applied to claim 1 and further in view of Sirotkin et al. (US20150016413A1).
As to claim 2, Youn in view of Hammer and Babu teaches the apparatus switch according to claim 1, 
But does not specifically teach:
wherein the determination unit determines whether the user apparatus is a Lawful Interception target by querying the control apparatus.
However Sirotkin teaches wherein the determination unit determines whether the user apparatus is a Lawful Interception target by querying the control apparatus. ([0049] MME 180 may receive LI configuration information to configure the LI, e.g., in accordance with LI requirements of a Law Enforcement Monitoring Facility (LEMF) 161 (control apparatus).) 
In combination with Youn the MME would have to determine if the UE is a lawful interception target which is information available from another node of the PLMN (available in unit of a PLMN Youn [0148]) and the unit would be the LEMF (control apparatus) from Sirotkin by querying if the Lawful interception of the UE has been requested. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the methods of Youn in view of Hammer with the LEMF of Sirotkin in order to configure the operation of lawful interception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramankutty et al. (US20100220656A1) also describes an MME integrated with an SGW wherein the MME performing task related to roaming.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.